SEABURY, J.
The plaintiff brought this action to recover expenses which he incurred in providing surgical treatment for his son, who it is claimed was injured through the defendant’s negligence. The injury occurred by reason of the boy colliding with one of defendant’s trucks at the corner of Seventh avenue and Thirteenth street. The plaintiff’s son, who was 13 years of age, was practicing for a running race to be held by the boys of the public schools of New York City. The boy commenced running at the corner of Fourteenth street and Seventh avenue, while another boy timed him with a stop-watch. The *433plaintiff’s son ran as fast as tie could toward Thirteenth street, at which point he left the sidewalk and collided with the defendant’s truck. There is no evidence in the case to show that the driver of the truck was negligent in any way, or that the plaintiff’s son exercised any care with regard! to his own safety.
Judgment' reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.